

114 S134 IS: Industrial Hemp Farming Act of 2015
U.S. Senate
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 134IN THE SENATE OF THE UNITED STATESJanuary 8, 2015Mr. Wyden (for himself, Mr. Merkley, Mr. McConnell, and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Controlled Substances Act to exclude industrial hemp from the definition of marihuana,
			 and for other purposes.1.Short
 titleThis Act may be cited as the Industrial Hemp Farming Act of 2015.2.Exclusion of
 industrial hemp from definition of marihuanaSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended—(1)in paragraph (16)—(A)by striking (16) The and inserting (16)(A) The; and(B)by adding at the end the following:(B)The term marihuana does not include industrial hemp.;and(2)by adding at the end the following:(57)The term industrial hemp means the plant Cannabis sativa L. and any part of such plant, whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not more than 0.3 percent on a dry weight basis..3.Industrial hemp
 determination by StatesSection 201 of the Controlled Substances Act (21 U.S.C. 811) is amended by adding at the end the following:(i)Industrial hemp
 determinationIf a person grows or processes Cannabis sativa L. for purposes of making industrial hemp in accordance with State law, the Cannabis sativa L. shall be deemed to meet the concentration limitation under section 102(57), unless the Attorney General determines that the State law is not reasonably calculated to comply with section 102(57)..